                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL EDWARD SAMPSON,                       )
                                              )
                       Plaintiff,             )       Civil Action No. 19-430
                                              )
        v.                                    )       Judge Cathy Bissoon
                                              )
DAVIDSON INVENTOR SERVICE,                    )       Magistrate Judge Lisa Pupo Lenihan
JOHN DELISSIO, and                            )
FNU DAVIDSON,                                 )
                                              )
                       Defendants.            )

                                    MEMORANDUM ORDER

        This case has been referred to Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

        On June 11, 2019, Magistrate Judge Lenihan issued a Report (Doc. 32) recommending

that the Amended Complaint (Doc. 24) filed by Plaintiff Michael Edward Sampson (hereinafter

“Plaintiff”) be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous, for

failure to state a claim, and for lack of subject matter jurisdiction. Service of the Report and

Recommendation (“R&R”) was made on Plaintiff, and he filed Objections on June 18, 2019

(Doc. 37). 1

        After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:




1
 After the R&R was issued, Plaintiff also filed an Affidavit and letters. (Docs. 34, 38, and 39.)
The Court has considered these documents.
                                                  1
       Plaintiff’s Amended Complaint (Doc. 24) is DISMISSED WITH PREJUDICE

pursuant 28 U.S.C. § 1915(e)(2)(B); Plaintiff’s Motions for Issuance of a Subpoena, to Appoint

Counsel, and to Enter Evidence (Docs. 27–29) are DENIED; and the Report and

Recommendation (Doc. 32) is ADOPTED as the Opinion of the District Court.

       IT IS SO ORDERED.


July 3, 2019                                       s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge
cc (via First-Class U.S. Mail):

Michael Edward Sampson
Gregg County Jail
101 East Methvin Street
Longview, Texas 75601




                                               2
